Citation Nr: 0127675	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from July 1976 to August 
1979 and from January 1984 to August 1985, based on the 
evidence currently of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, denying the veteran's 
claim of entitlement to service connection for residuals of a 
low back injury.  Received by the RO in November 2000 was the 
veteran's notice of disagreement and the record indicates 
that the veteran perfected his appeal by the submission of a 
VA Form 9, Appeal to the Board of Veterans' Appeals, in 
January 2001.  In that Form 9, the veteran specifically 
requested that he be afforded a Board hearing at the local VA 
office, but the record reflects that no action was ever taken 
by RO personnel with respect to the veteran's hearing 
request.  Further action is thus in order to afford the 
veteran his requested travel board hearing.

Accordingly, so as to ensure the veteran's receipt of due 
process of law, this matter is REMANDED by the Board to the 
RO for the following action:

The veteran is to be afforded a hearing 
before the Board, sitting at the RO in 
Boston, Massachusetts, pursuant to his 
request therefor, as received by the RO 
on January 10, 2001.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




